FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                    June 7, 2012
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                TENTH CIRCUIT



 JOSEPH WILLIAM JEAN-LOUIS,

               Petitioner-Appellant,                     No. 10-1496
          v.                                             (D. of Colo.)
 WARDEN DANIELS, UNITED                        (D.C. No. 1:10-CV-01624-LTB)
 STATES PENITENTIARY,
 FLORENCE, COLORADO,

               Respondent-Appellee.


                           ORDER AND JUDGMENT *


Before KELLY, TYMKOVICH, and GORSUCH, Circuit Judges. **


      Joseph William Jean-Louis is a federal prisoner who appeals the district

court’s denial of his petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241. Because Jean-Louis is proceeding pro se, we construe his pleadings

liberally. See Haines v. Kerner, 404 U.S. 519, 520 (1972).



      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
      Exercising jurisdiction under 28 U.S.C. § 1291, we affirm. 1

                                I. Background

      Jean-Louis was convicted of bank robbery in the Western District of

Missouri. After being sentenced, he sought post-conviction relief by filing a

motion pursuant to 28 U.S.C § 2255 in that court. See Jean-Louis v. United

States, No. 09-3066-CV-S-RED, 2009 WL 1912523 (W.D. Mo. July 1, 2009). His

motion was denied. Id.

      Jean-Louis then filed a petition for a writ of habeas corpus under 28 U.S.C.

§ 2241 in the District of Colorado, the jurisdiction where he was serving his

sentence, challenging the validity of his conviction. The magistrate judge ordered

him to show cause why his petition should not be dismissed because of the

availability of an adequate and effective remedy under § 2255 in the sentencing

court. After Jean-Louis failed to demonstrate why a § 2255 motion was not the

proper remedy, the district court denied his § 2241 application and dismissed the

action. Jean-Louis now appeals here.




      1
         While this appeal was pending, Jean-Louis was transferred from the
United States Penitentiary in Florence, Colorado to the Terre Haute Federal
Correction Institution in Terre Haute, Indiana. Jean-Louis’s transfer does not
divest us of jurisdiction to hear this appeal. “It is well established that
jurisdiction attaches on the initial filing for habeas corpus relief, and it is not
destroyed by a transfer of the petitioner and the accompanying custodial change.”
Santillanes v. United States Parole Comm’n, 754 F.2d 887, 888 (10th Cir. 1985)
(citations omitted).

                                        -2-
                                 II. Discussion

      We review the district court’s denial of Jean-Louis’s habeas petition de

novo. See Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996).

      “The purposes of an application for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 and a motion pursuant to 28 U.S.C. § 2255 are distinct and well

established.” Caravalho v. Pugh, 177 F.3d 1177, 1178 (10th Cir. 1999). A

petition filed under § 2241 attacks the execution of a sentence and “is not an

additional, alternative, or supplemental remedy to” § 2255. Bradshaw, 86 F.3d at

166 (citations omitted). Jean-Louis’s § 2241 application does not challenge the

execution of his sentence, but instead attacks the legality of his conviction and

sentence. Where a federal prisoner seeks to attack the validity of a judgment and

sentence, the prisoner must resort to the remedy provided for in § 2255. See

Johnson v. Taylor, 347 F.2d 365, 366 (10th Cir. 1965). There is a narrow

exception to this rule that permits a federal prisoner to bring a petition pursuant to

§ 2241 if the remedy under § 2255 is inadequate or ineffective to test the legality

of the conviction or sentence. See e.g., Sines v. Wilner, 609 F.3d 1070, 1073

(10th Cir. 2010), cert. denied, 131 S. Ct. 997 (2011); see also 28 U.S.C.

§ 2255(e).

      Jean-Louis argues the remedy under § 2255 is inadequate and ineffective

because his § 2255 motion was denied by the same judge who presided over his

criminal case, who could not have been impartial in considering his motion for

                                         -3-
post-conviction relief. But as the district court correctly noted, this reason alone

fails to demonstrate Jean-Louis’s remedy under § 2255 is inadequate or

ineffective.

      “Failure to obtain relief under [§] 2255 does not establish that the remedy

so provided is either inadequate or ineffective.” See Bradshaw, 86 F.3d at 166

(citations and internal quotation marks omitted). Even if the trial judge

erroneously denied his § 2255 motion, that outcome does not render § 2255

inadequate or ineffective because Jean-Louis could have appealed the unfavorable

decision. See Sines, 609 F.3d at 1073. Furthermore, the sentencing judge’s

alleged bias does not make § 2255 inadequate or ineffective because Jean-Louis

could have moved to recuse the judge. See id. (citing Bradshaw, 86 F.3d at 164).

      In sum, having failed to demonstrate the remedy available to him under

§ 2255 is inadequate or ineffective to challenge his conviction or sentence, Jean-

Louis cannot proceed under § 2241.

                                III. Conclusion

      For the reasons stated above, we AFFIRM the order of the district court.

                                                     Entered for the Court,

                                                     Timothy M. Tymkovich
                                                     Circuit Judge




                                         -4-